Citation Nr: 0945929	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD) since December 6, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and December 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Veteran filed an increased rating claim for PTSD in April 
2005.  The RO denied his increased rating claim in a 
September 2005 rating decision.  However, within a year of 
this decision, the RO continued to receive additional 
evidence from the Veteran pertinent to his increased rating 
claim.  The RO continued to deny the Veteran's increased 
rating claim in a subsequent December 2006 rating decision, 
which the Veteran appealed.  But as set forth in 38 C.F.R. 
§ 3.156(b) (2009), when new and material evidence is received 
prior to the expiration of the appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  In 
other words, in the present case, since pertinent evidence 
was presented within one year of the September 2005 decision 
that originally denied his increased rating, that evidence 
must be considered to have been filed in connection with the 
earlier April 2005 increased rating claim.  Any interim 
submissions before finality attaches must be considered by VA 
as part of the original claim.  See 38 C.F.R. § 3.156(b) 
(2009).  See also Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   As 
such, finality has not attached to the September 2005 rating 
decision, such that this increased rating appeal stems from 
both the earlier September 2005 and latter December 2006 
rating decisions. 

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Acting Veterans Law Judge 
in June 2009.

This case was previously before the Board in July 2009.  In a 
July 2009 decision, the Board granted a 70 percent disability 
rating for PTSD, but no higher, prior to December 6, 2008.  
The Board then remanded for further development the issue of 
entitlement to a disability rating in excess of 70 percent 
for PTSD subsequent to December 6, 2008.  The case has now 
returned to the Board and is again ready for appellate 
action.


FINDING OF FACT

Since December 6, 2008, the Veteran's PTSD causes 
occupational and social impairment with deficiencies in most 
areas, but does not cause "total" occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 for PTSD 
since December 6, 2008 are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2005, 
October 2006, May 2008, and August 2009.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the October 2006 and August 2009 letters from 
the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the May 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his PTSD 
disability.  In any event, the Federal Circuit recently 
vacated the Court's previous decision, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claim, when considering all 
of the VCAA letters provided.  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held that VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  18 
Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable September 2005 and December 
2006 AOJ decisions.  However, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in May 2008 and August 2009, the RO again went 
back and readjudicated the claim in the most recent September 
2009 SSOC.  So each time after providing the required notice, 
the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs), his VA treatment records, 
and several VA examinations to determinate the current 
severity of his PTSD disability.  In response to the VCAA 
letters, the Veteran has submitted hearing testimony, 
personal statements, lay statements from others, private 
medical evidence, and a letter from his employer.  The Board 
is also satisfied as to compliance with its July 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding 
that only substantial, rather than strict compliance with a 
Board remand is required).  In fact, in October 2009, the 
Veteran indicated he had no more evidence to submit.  Thus, 
overall, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The PTSD 
claim at issue arises from a claim for an increased rating 
received in April 2005.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  

In the present case, the Veteran's service-connected PTSD is 
rated as 70 percent disabling from April 8, 2003 under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  In the previous 
July 2009 Board decision, the Veteran was already denied a 
disability rating higher than 70 percent for his PTSD prior 
to December 6, 2008.  The present decision will address 
whether the Veteran is entitled a disability rating higher 
than 70 percent for his PTSD subsequent to December 6, 2008.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2009).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 70 percent rating is in 
order when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2009).   

Under the current regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.  A higher 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

As of December 6, 2008, the evidence of record is not 
reflective of a higher 100 percent rating.  38 C.F.R. 4.7.  
That is, the extremely thorough and detailed report of the 
December 2008 VA psychological examiner reveals no gross 
impairment in thought processes or communication (speech was 
clear and coherent and thought processes revealed a paucity 
of ideas); no grossly inappropriate behavior (affect was 
constricted with no inappropriate behavior); no persistent 
danger of hurting self or others (some suicide and homicide 
ideation but no episodes of violence or suicide attempts); no 
intermittent inability to keep daily hygiene (he was clean 
and neat and able to maintain daily personal hygiene); and no 
memory loss for names of close relatives, own occupation, or 
own name (he only exhibited "mildly" impaired recent memory 
with normal remote and immediate memory.  Most importantly, 
the December 2008 VA examiner opined that there was no total 
occupational and social impairment; rather his symptoms were 
indicative of occupational and social impairment with 
deficiencies in most areas.  This statement directly supports 
a 70 percent, as opposed to 100 percent rating.  It was noted 
that the Veteran was still able to work full-time as a 
carpenter, although he reported missing "many" days.  The 
Veteran was still able to manage his monthly financial 
affairs.  The Veteran also was able to maintain his marriage 
to his wife, albeit with disagreements and arguing, and he 
reported having no friends.  

In addition, the Veteran underwent an August 2009 VA 
psychiatric examination.  The extremely thorough and detailed 
report of this examiner revealed no gross impairment in 
thought processes or communication; no persistent delusions 
or hallucinations (Veteran does experience "recollections" 
of traumatic events however); no grossly inappropriate 
behavior; no persistent danger of hurting self or others (no 
suicidal or homicidal thoughts and no history of violence); 
no intermittent inability to perform activities of daily 
living and daily hygiene; no disorientation to time or place; 
and no memory loss for names of close relatives, own 
occupation, or own name (Veteran exhibited normal remote and 
immediate memory with only moderately impaired recent 
memory).  Moreover, the August 2009 VA psychiatric examiner 
also opined that there was no total occupational and social 
impairment.  The Veteran was still able to manage his monthly 
financial affairs, but he defers to his wife.  

Similarly, VA treatment records dated from December 2008 to 
August 2009 are not supportive of a 100 percent rating.  
Specifically, a December 2008 VA psychiatry note indicates 
that the Veteran has "good days and bad days."  The Veteran 
reports he was unable to get to his psychotherapy due to his 
work obligations, which is not indicative of someone who has 
total occupational impairment.  A March 2009 VA psychiatry 
note assessed the Veteran was able to only work on a limited 
basis due to "layoffs" at his job.  None of these VA 
treatment records document symptoms consistent with a higher, 
100 percent rating.  

Importantly, GAF scores throughout the appeal ranged from 50-
55, indicative of moderate to serious impairment, but not 
total impairment.  See December 2008 VA psychological 
examination (GAF score of 50); August 2009 VA psychiatric 
examination (GAF score of 50); and VA psychiatric treatment 
records dated in December 2008 and March 2009 (GAF scores of 
50-55).  Although the VA examiner's use of this descriptive 
term is not altogether dispositive of the rating that should 
be assigned, it is nonetheless probative evidence to assist 
in making this important determination.  38 C.F.R. §§ 4.2, 
4.6.  Here, these GAF scores clearly provide evidence against 
a total rating.  

At both VA examinations, the Veteran exhibited or reported 
symptoms of paranoia, hostile behavior at times, anxiety, 
obsessive behavior, suicide ideation, inability to establish 
and maintain effective relationships, deficiencies in 
judgment, thinking, and mood, and frequent depression.  But 
these factors are encompassed within the criteria for 50 and 
70 percent ratings.  See 38 C.F.R. § 4.130 (2009).  The Board 
also acknowledges that the December 2008 VA examiner, as well 
as the Veteran's June 2009 hearing testimony, document some 
symptoms of a 100 percent rating.  That is, there was some 
evidence of delusions and hallucinations, severe impairment 
in activities of daily living, forgetting the names of close 
relatives (at the video hearing), and disorientation to time 
(he did not know the exact date during his examination).  
Although the evidence does not demonstrate that the Veteran 
has all of the symptoms listed for the 70 percent rating he 
is currently assigned, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Rather, as a whole, the evidence of psychiatric symptoms, 
severe social detachment, and severely impaired employability 
demonstrates the degree of social and occupational disability 
contemplated by the rating criteria for the 70 percent 
rating.  38 C.F.R. § 4.10.  

In making this determination, the Board has considered 
symptoms of his anxiety disorder to be part and parcel with 
his service-connected PTSD disorder.  In other words, all 
psychiatric symptoms the Veteran exhibits were considered.  
When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the Veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).  

Accordingly, since December 6, 2008, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 70 percent for his PTSD disorder.  38 C.F.R. § 
4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 70 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  

Extra-Schedular Consideration

The General Rating Formula for Mental Disorders reasonably 
describes the Veteran's disability level and symptomatology 
with contemplation of the relative degree of occupational and 
social impairment.  Therefore, since the Veteran's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 
VAOPGCPREC 6-96.  In this regard, the Board emphasizes that 
the General Rating Formula for Mental Disorders specifically 
addresses levels of occupational and social impairment with 
all relevant symptomatology alleged by the Veteran.  In other 
words, since the Veteran's disability picture is contemplated 
by the Rating Schedule, there is no exceptional disability 
picture that would warrant consideration of factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 
C.F.R. § 3.321(b)(1).  


ORDER

A disability rating in excess of 70 percent for PTSD since 
December 6, 2008 is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


